Case 21-50991-MFW                                       Doc 9   Filed 09/10/21                         Page 1 of 2

                                      rn rn, =,rnSTA�m,.,J roJ
                                  .            FORTHEDISTRICTOFDELAWA;tE               I



                                                                                       I
                                                                        X     I
 In re:                                                                      CI�apter 11
 Center City Healthcare, LLC d/b/a Hahnemann University                      4seNol 19-11466(MFW)
 Hospital, et al.,
                                                                             Jtjintly dministered
                               Debtors.                                       I
                                                                        X
                                                                              i
 Center City Healthcare, LLC, Philadelphia Academic Health
 System, LLC, St. Christopher's Healthcare, LLC, Philadelphia
 Academic Medical Associates, LLC, HPS ofPA, L.L.C., SCHC                     i
 Pediatric Associates, L.L.C., St. Christopher's Pediatric Urgent
 Care Center, L.L.C., SCHC Pediatric Anesthesia Associates,
 L.L.C., StChris Care at Northeast Pediatrics, L.L.C., TPS ofPA,
 L.L.C., TPS II ofPA, L.L.C., TPS ][I ofPA, L.L.C., TPS IV of
 PA, L.L.C. and TPS V ofPA, L.L.C.,
                                          Plaintiffs,
            v.
                                                                             A versa           Proceeding No. 21-50991(MFW)
 MBNF Investments, LLC, American Academic Health System,
 LLC, Philadelphia Academic Health Holdings, LLC, Front Street
 Healthcare Properties, LLC, Front Street Healthcare Properties II,
 LLC, Broad Street Healthcare Properties, LLC, Broad Street
 Healthcare Properties II, LLC, Broad Street Healthcare Properties
 III, LLC, Philadelphia Academic Risk Retention Group, LLC,
 Paladin Healthcare Capital, LLC, Joel Freedman, Stella
 Freedman, Svetlana Attestatova, and Kyle Schmidt,
                                          Defendants.
                                                                        X




                                             WAIVER OF SERVICE OF SUMMONS

 TO:        Center City Healthcare, LLC, et al.
            c/o Saul Ewing Arnstein & Lehr LLP
            Attn: Mark Minuti, Esquire.
            P. 0. Box 1266
            1201 N. Market Street, Suite 2300
            Wilmington, Delaware I 98_99

          I, Kyle Schmidt, acknowledge receipt ofyour request that I waive service ofa summons and the complaint
 in the above-captioned Adversary Proceeding pending in the United Sta es B�kruptcy Court for the District of
                                      .
 Delaware, Adversary Proceeding No. 21-50991(MFW)(the "Adversary Prbceeding").
                                                                                  I        !
                                                                                  I
            I have also received a copy ofthe complaint in the Adversary Proc6edingi
                                                                                                                  •

          I agree to save the cost of service of a summons and the complaint in Ifhis Adversary Proceeding by not
 requiring that I be served with judicial process in the manner provided by Ryle 7004 of the Federal Rules of
 Bankruptcy Procedure (the "Bankruptcy Rules").                          !       I
         I understand that I will keep all defenses or objections to the laws• it, the lcourt's jurisdiction, and the venue
 ofthe action, but that I waive any objections to the absence ofa swnmons dr ofse vice.



 38949968.4 9/9/21
Case 21-50991-MFW   Doc 9   Filed 09/10/21   Page 2 of 2
